Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145387 (146)(147)(149)                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  STAND UP FOR DEMOCRACY,                                                                                 Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 145387
                                                                   COA: 310047
  SECRETARY OF STATE and BOARD OF
  STATE CANVASSERS,
           Defendants,
  and
  CITIZENS FOR FISCAL RESPONSIBILITY,
            Intervenor-Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration, the motion to
  supplement record, and the motion for leave to file brief amicus curiae are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 23, 2012                       _________________________________________
         t0723                                                                Clerk